UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6832


CHRISTOPHER EUGENE COOK,

                Plaintiff - Appellant,

          v.

CHARLES L. MANN, SR.; WILLIS J. FOWLER; ANDREW P. TERRELL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03013-BO)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Eugene Cook, Appellant Pro Se. Oliver Gray Wheeler,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher Eugene Cook appeals the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying reconsideration.             We have reviewed the record and

find   no   reversible      error.       Accordingly,        we    affirm      for   the

reasons     stated   by     the   district   court.          Cook       v.   Mann,   No.

5:09-ct-03013-BO      (E.D.N.C.      Jan.    29,   &   June        9,     2010).     We

dispense     with    oral     argument    because      the        facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2